DETAILED ACTION
This action is in response to the Response after Ex Parte Quayle Action 05/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a power conversion device comprising: a power conversion circuit that is present between a DC power supply and an output line and converts DC power from the DC power supply to output AC power to the output line; and a control device that outputs a pulse width modulation signal to the power conversion circuit, the pulse width modulation signal being used for switching control in the power conversion circuit, wherein the control device comprises: a virtual power generation device model unit; and a control signal generation unit; wherein the virtual power generation device model unit comprises: a motor model unit configured to simulate a motor having a rotation shaft, and configured to generate a model angular velocity representing a virtual rotational velocity of the rotation shaft; an AVR model unit configured to simulate an automatic voltage regulator, and configured to calculate a field equivalent value that is a value equivalent to a field current or a field voltage; an angular velocity difference acquisition unit configured to calculate an angular velocity difference that is a difference between an angular frequency of an output voltage of the power conversion circuit and the model angular velocity; and a power generator model unit configured to generate a current command value for simulating a power generator driven by the motor, based on the field equivalent value, the angular velocity difference, and an output voltage of the power conversion circuit, wherein the control signal generation unit is configured to generate the pulse width modulation signal based on the current command value and an output current value from the power conversion circuit.”. 
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a power conversion device comprising: a power conversion circuit that is present between a DC power supply and an output line and converts DC power from the DC power supply to output AC power to the output line; and a control device that outputs a pulse width modulation signal to the power conversion circuit, the pulse width modulation signal being used for switching control in the power conversion circuit, wherein the control device comprises: a virtual power generation device model unit configured to output a current command value; and a control signal generation unit configured to generate the pulse width modulation signal based on the current command value and an output current value from the power conversion circuit, wherein the virtual power generation device model unit comprises: a motor model unit configured to simulate a motor having a rotation shaft, and configured to generate a model angular velocity representing a virtual rotational velocity of the rotation shaft; an AVR model unit configured to simulate an automatic voltage regulator, and configured to calculate a field equivalent value that is a value equivalent to a field current or a field voltage; and a power generator model unit configured to generate a current command value for simulating a power generator driven by the motor, based on the model angular velocity, the field equivalent value, and an output voltage of the power conversion circuit, wherein the control signal generation unit is configured to feed back a difference between an output current value of the power conversion circuit and the current command value, to the pulse width modulation signal by feedback control that does not involve an integral gain”. 
The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a power conversion device comprising: a power conversion circuit that is present between a DC power supply and an output line and converts DC power from the DC power supply to output AC power to the output line; and a control device that outputs a pulse width modulation signal to the power conversion circuit, the pulse width modulation signal being used for switching control in the power conversion circuit, wherein the control device comprises: a virtual power generation device model unit configured to output a current command value; and a control signal generation unit configured to generate the pulse width modulation signal based on the current command value and an output current value from the power conversion circuit, wherein an external power generator is connected to the output line, wherein the virtual power generation device model unit comprises: a motor model unit configured to simulate a motor having a rotation shaft, and configured to generate a model angular velocity representing a virtual rotational velocity of the rotation shaft; an AVR model unit configured to simulate an automatic voltage regulator, and configured to calculate a field equivalent value that is a value equivalent to a field current or a field voltage; a power generator model unit configured to generate a current command value for simulating a power generator driven by the motor, based on the model angular velocity, the field equivalent value, and an output voltage of the power conversion circuit, a floating command value generation unit configured to output a floating command value being a command value generated such that a difference between a preset no- load angular velocity command value and the model angular velocity is included in the no- load angular velocity command value with a time delay; and a governor model unit configured to simulate a governor that adjusts the virtual rotational velocity of the rotation shaft, and configured to calculate an index value that is an index of drive energy supplied to the motor based on the floating command value, wherein the governor model unit calculates the index value according to the floating command value such that, when supply power supplied from the external power generator to the output line has a predetermined steady value, the power conversion circuit does not output active power, and when the supply power of the output line falls below the steady value due to a decrease in an output of the external power generator, the power conversion circuit continues to output a current corresponding to the decrease in a current from the steady value.”. 
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a power conversion device comprising: a power conversion circuit that is present between a DC power supply and an output line and converts DC power from the DC power supply to output AC power to the output line; and a control device that outputs a pulse width modulation signal to the power conversion circuit, the pulse width modulation signal being used for switching control in the power conversion circuit, wherein the control device comprises: a virtual power generation device model unit configured to output a current command value; and a control signal generation unit configured to generate the pulse width modulation signal based on the current command value and an output current value from the power conversion circuit; wherein the virtual power generation device model unit comprises: a motor model unit configured to simulate a motor having a rotation shaft, and configured to output a model angular velocity representing a virtual rotational velocity of the rotation shaft; an AVR model unit that simulates an automatic voltage regulator, and is configured to calculate a field equivalent value that is a value equivalent to a field current or a field voltage; and a power generator model unit configured to generate the current command value for simulating a power generator driven by the motor, based on an output voltage of the power conversion circuit, the field equivalent value of the AVR model unit, and an angular frequency of an output voltage of the power conversion circuit, wherein the virtual power generation device model unit is configured to receive a current control signal, wherein the virtual power generation device model unit is configured to correct the current command value generated by the power generator model unit when receiving the current control signal, thereby transmitting the current command value corrected such that a current flows backward from the output line toward the DC power supply via the power conversion circuit, to the control signal generation unit”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2019/0252970  and US Pub. No. 2017/0141709 disclose a motor drive apparatus.
US Pub. No. 2014/0152110 discloses a combined power generation system including plural types of power supplies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838